Case: 16-10087      Document: 00513721995         Page: 1    Date Filed: 10/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-10087
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 18, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO DE LA CRUZ, JR., also known as Frank Delacruz,


                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:12-CR-111-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Francisco De La Cruz, Jr.,
raises an argument that is foreclosed by United States v. Alcantar, 733 F.3d
143 (5th Cir. 2013). In Alcantar, 733 F.3d at 145-46, we rejected the argument
that Nat’l Fed’n of Indep. Bus. v. Sebelius, 132 S. Ct. 2566 (2012), affected our
prior jurisprudence rejecting challenges to the constitutionality of 18 U.S.C.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10087   Document: 00513721995     Page: 2   Date Filed: 10/18/2016


                                No. 16-10087

§ 922(g)(1). Accordingly, the motion for summary affirmance is GRANTED,
the alternative motion for an extension of time to file a brief is DENIED, and
the judgment of the district court is AFFIRMED.




                                      2